J-S19029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
 COMMONWEALTH OF PENNSYLVANIA :   IN THE SUPERIOR COURT OF
                               :        PENNSYLVANIA
                               :
          v.                   :
                               :
                               :
 JOSEPH AMOOP                  :
                               :
              Appellant        :  No. 1902 EDA 2021

             Appeal from the PCRA Order Entered August 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014293-2007

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH AMOOP                               :
                                               :
                       Appellant               :   No. 1903 EDA 2021

             Appeal from the PCRA Order Entered August 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014308-2007

BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                               FILED AUGUST 30, 2022




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19029-22


        Appellant, Joseph Amoop,1 appeals from the order entered August 19,

2021, dismissing his second petition filed pursuant to the Post-Conviction

Relief Act (“PCRA”)2 as untimely. We affirm.

        The facts of Appellant’s underlying convictions are not relevant to the

current appeal. Briefly, on June 28, 2010, the trial court, sitting as fact finder,

found Appellant guilty of two counts of murder in the first degree,3 criminal

conspiracy to commit murder,4 robbery,5 and other related charges,6 and

sentenced him to life imprisonment. Appellant’s convictions were based, in

part, on the testimony of co-defendant, Desmond McMoore, and forensic

evidence presented by the Commonwealth. Appellant’s judgment of sentence

was affirmed by this Court on August 2, 2012, and our Supreme Court denied

allowance of appeal on February 13, 2013. See Commonwealth v. Amoop,




____________________________________________


1 We amended the captions to correct Appellant’s name and to conform our
caption with the certified record and the caption employed before the PCRA
court. See Pa.R.A.P. 907(a) (directing the prothonotary of the appellate court
to docket an appeal under the caption given in the trial court).

2   42 Pa.C.S.A. §§ 9541-9546.

3   18 Pa.C.S.A. § 2502(a).

4   18 Pa.C.S.A. § 903(a).

5   18 Pa.C.S.A. § 3701(a)(11).

6 Appellant’s other charges involved various firearms violations and the
possession of an instrument of crime.

                                           -2-
J-S19029-22


60 A.3d 555 (Pa. Super. 2012) (unpublished memorandum), appeal denied,

63 A.3d 772 (Pa. 2013).

      On April 9, 2014, Appellant filed a timely pro se PCRA petition, which

was subsequently dismissed by the PCRA court; we affirmed, and our Supreme

Court denied allowance of appeal. See Commonwealth v. Amoop, 198 A.3d

460 (Pa. Super. 2018) (unpublished memorandum), appeal denied, 205 A.3d

312 (Pa. 2019). While Appellant’s claims were still proceeding within our state

courts, Appellant simultaneously filed a habeas corpus petition in the federal

court, which was denied on January 28, 2020. See Amoop v. Garman, 2020

WL 433369 (E.D.Pa. 2020) (unpublished memorandum). Within both his state

and federal petitions, Appellant asserted, inter alia, that his trial counsel was

ineffective for failing to investigate the forensic evidence and failing to retain

a ballistics expert to cross-examine the Commonwealth’s witnesses because

such evidence would have contradicted Mr. McMoore’s allegedly perjurious

testimony. In both cases, Appellant was denied relief, in part, for failing to

secure a ballistics expert to support his conclusions.

      Appellant filed the instant pro se PCRA petition, his second, on

December 17, 2019. Therein, Appellant contended that he obtained “newly

discovered evidence” in the form of an “opinion drafted by forensic ballistics

expert Carl A. Leisinger, III[,] based on trial testimony, medical evidence[,]

and crime scene investigation,” which showed that the scientific evidence

“clearly contradicts” Mr. McMoore’s “perjured testimony.”          Pro Se PCRA


                                      -3-
J-S19029-22


Petition, 12/17/19, at 3, 4, and 8. After issuing a Rule 907 notice of intent to

dismiss without evidentiary hearing and receiving Appellant’s response, the

PCRA court dismissed Appellant’s second PCRA petition as untimely on August

19, 2021. This appeal followed.7

       Appellant raises the following issues for our review:

       I. Did the PCRA [c]ourt commit an error of law and fact when it
       held that [Appellant’s PCRA petition] was untimely?

       II. Did the PCRA [c]ourt commit an error of law and fact when it
       held without an evidentiary hearing[ that Appellant’s second PCRA
       petition failed to meet the newly discovered facts] exception
       provided under subsection 9545(b)(1)(ii)?

Appellant’s Pro Se Brief at 4 (reordered for ease of disposition). At the outset,

we must analyze the timeliness of Appellant’s second PCRA petition, which

implicates our jurisdiction over Appellant’s instant claims. Commonwealth

v. Elliott, 249 A.3d 1190, 1193 (Pa. Super. 2021).

       This Court's standard of review regarding an order denying a
       petition under the PCRA is whether the determination of the PCRA
       court is supported by the evidence of record and is free of legal
       error. The PCRA court's findings will not be disturbed unless there
       is no support for the findings in the certified record.

Commonwealth v. Vinson, 249 A.3d 1197, 1203 (Pa. Super. 2021) (citation

omitted). Any PCRA petition, including a second or subsequent petition, must

be filed within one year of the date the judgment becomes final, or else invoke


____________________________________________


7The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Moreover, the PCRA
court did not author a Rule 1925(a) opinion, as the assigned judge retired
during the pendency of this appeal. See No-Opinion Letter, 3/14/22.

                                           -4-
J-S19029-22


one of the statutorily enumerated exceptions.      42 Pa.C.S.A. § 9545(b)(1).

The judgment becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3). “This one-year limitation is jurisdictional

and therefore, courts are prohibited from considering an untimely PCRA

petition.” Commonwealth v. Lopez, 249 A.3d 993, 999 (Pa. 2021).

      Here, our Supreme Court denied further review of Appellant’s judgment

of sentence on February 13, 2013.          Therefore, Appellant’s judgment of

sentence became final on May 14, 2013, upon expiration of the time in which

to seek discretionary review with the Supreme Court of the United States.

See U.S. Sup. Ct. R. 13(1); 42 Pa.C.S.A. § 9545(b)(3).          Consequently,

Appellant’s instant PCRA petition, filed on December 17, 2019, more than six

years after his judgment of sentence became final, is manifestly untimely. As

such, Appellant bore the burden of pleading and proving the applicability of

one of the three statutorily enumerated timeliness exceptions to establish

jurisdiction over his claims. Commonwealth v. Smallwood, 155 A.3d 1054,

1060 (Pa. Super. 2017).

      To invoke an exception, a petitioner must allege and prove, within the

petition itself, one of the following:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

                                         -5-
J-S19029-22



       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). If a petition is untimely and no exception

has been pled or proven, “the petition must be dismissed without a hearing.”

Commonwealth v. Perrin, 947 A.2d 1284, 1285 (Pa. Super. 2008).

       Here, Appellant purports to invoke the newly-discovered fact exception

under § 9545(b)(1)(ii).8        Appellant claims that the new ballistics opinion

issued by Mr. Leisinger constituted a newly-discovered fact: Mr. Leisinger’s

opinion, based on his review of the evidence, that it was “[m]ore than likely

the driver of the car [who] shot” one of the victims, “proves for the first time

that [Mr.] McMoore was the actual shooter because he stated that he was the

driver on the night of question.” Appellant’s Brief at 16.




____________________________________________


8  We reject Appellant’s alternative argument that his petition should be
considered timely, and all previous petitions deemed premature, because he
allegedly never received notice that his petition for allowance of appeal to our
Supreme Court was denied on February 13, 2013. See Appellant’s Brief at
18-19. The very fact that Appellant previously filed a timely pro se petition
for collateral relief, including both handwritten and typed references to the
date of our Supreme Court’s denial, is compelling evidence that Appellant
knew of the finality of his judgment of sentence within the timeframe required
to comply with the PCRA.

                                           -6-
J-S19029-22


      Under the newly-discovered fact exception to the PCRA’s timeliness

requirement, a petitioner must establish that (1) the facts upon which the

claim was predicated were unknown and (2) they could not have been

ascertained by the exercise of due diligence.” Commonwealth v. Cox, 146

A.3d 221, 227 (Pa. 2016). Under the first prong, the focus “is on the newly

discovered facts, not on a newly discovered or newly willing source for

previously known facts.” Commonwealth v. Lopez, 249 A.3d 993, 999

(Pa. 2021) (citation, quotation, and footnote omitted; emphasis in original).

Discovering “yet another conduit for the same claim” does not “transform

[the] latest source” into a “new fact” for purposes of the timeliness exception.

Commonwealth v. Johnston, 42 A.3d 1120, 1127-1128 (Pa. Super. 2012),

citing Commonwealth v. Abu-Jamal, 941 A.2d 1263 (Pa. 2008).

      Regarding the second prong of the newly-discovered fact analysis, due

diligence “requires neither perfect vigilance nor punctilious care, but rather it

requires reasonable efforts by a petitioner, based on the particular

circumstances, to uncover facts that may support a claim for collateral relief.”

Commonwealth v. Smith, 194 A.3d 126, 134 (Pa. Super. 2018), appeal

denied, 208 A.3d 64 (2019) (citation and quotation omitted).         A petitioner

fails to establish due diligence where the current claim is predicated on the

same facts that formed the basis of prior post-conviction petitions for collateral

relief in federal or state court. See Lopez, 249 A.3d at 999-1000; Cox, 146

A.3d at 230 (rejecting claim where petitioner’s “initial attempt to obtain the


                                      -7-
J-S19029-22


ballistics evidence was made in his first PCRA petition, in connection with his

claim that trial counsel was ineffective for failing to seek independent ballistics

testing”); Commonwealth v. Maxwell, 232 A.3d 739, 746 (Pa. Super. 2020)

(en banc) (rejecting claim where petitioner raised claims on a similar factual

basis in three prior post-conviction filings within federal and state court).

      Upon review, we conclude Appellant failed to demonstrate that his claim

fell within the newly-discovered fact exception. Further, we find that Appellant

failed to establish either of the two prongs necessary to sustain his burden.

Appellant failed to show that the underlying facts supporting his claim were

unknown to him.      Mr. Leisinger’s opinion relied upon evidence adduced at

Appellant’s 2007 trial: trial testimony, medical and ballistics evidence, and

crime scene investigation reports. Mr. Leisinger did not utilize a new scientific

process and did not include evidence outside the trial record in forming his

opinion. Therefore, Appellant failed to demonstrate that there were any new

“facts” brought forth through Mr. Leisinger’s analysis or report. Mr. Leisinger’s

opinion was merely a “newly willing source for previously known facts.”

Lopez, supra; see also Johnston, 42 A.3d at 1128 (rejecting claim which

“is directed at discrediting the same witness, under the same theory, and with

the same facts as had occurred during the course of trial[.]”).

      Additionally, Appellant failed to act with due diligence in bringing his

claim. Within his first PCRA petition, filed on April 9, 2014, Appellant asserted

that his trial counsel was ineffective for improperly cross-examining the


                                       -8-
J-S19029-22


medical examiner regarding ballistic evidence. In support, he asserted that

the “physical facts” of the case contradicted Mr. McMoore’s account and the

medical examiner’s analysis of the evidence.         See Pro Se PCRA Petition,

4/9/14. Both of Appellant’s prior attempts at collateral relief were rejected

for failure to proffer a ballistics expert witness or expert report to support his

conclusions. See Amoop, 198 A.3d 460 at *6; Amoop, 2020 WL 433369.

Instantly, Appellant does not adequately explain why he did not employ the

service of a ballistics expert at any of these prior junctures.9 Moreover, the

fact that his original PCRA petition alleged trial counsel’s failure to do so during

trial demonstrates his acknowledgement that such a service should have been

retained as early as his June 2007 trial. See Cox, 146 A.3d at 231 (explaining

that the petitioner first attempted to obtain ballistics evidence in a prior PCRA

petition “in connection with his claim that trial counsel was ineffective for

failing to seek independent testing thereof. By raising this claim in his first

PCRA petition, [he] has effectively conceded that the testing could have been

done at the time of trial”). Consequently, Appellant’s “lengthy, unexplained

delay [] defeats the possibility of a conclusion” that he “acted with reasonable


____________________________________________


9 Appellant’s brief makes a passing reference to “numerous attempts to have
the courts pay for an expert to substantiate petitioner’s claim due to [his]
indigent status[.]” Appellant’s Brief at 15. The certified record contains no
such requests. Appellant sought and was granted $1,000.00 to pursue the
claims within his first PCRA petition, but apparently he did not utilize those
funds to secure a ballistics expert. See Amoop, 198 A.3d 460 at *6 n.2
(panel noting that Appellant failed to provide evidence that a ballistics expert
would support his conclusions despite receiving $1,000.00).

                                           -9-
J-S19029-22


effort to obtain ballistics testing” and “precludes a finding of due diligence.”

Id.; accord Smith, 194 A.3d at 134 (affirming PCRA court’s finding of a lack

of due diligence where petitioner was aware since 2000 that affiant gave a

statement, but petitioner did not obtain affidavit until 2014).

      Simply stated, Appellant did no more than “discover[] through [Mr.

Leisinger] yet another confirmatory source for the same claim he raised in

[multiple] prior post-conviction filings,” and as such, his “latest source of

information” falls outside the scope of § 9545(b)(1)(ii). Maxwell, 232 A.3d

at 746.   Consequently, Appellant’s petition is untimely, and no court has

jurisdiction to reach the merits of the issue raised therein. Accordingly, we

affirm the PCRA court’s order.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2022




                                     - 10 -